FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08226 Templeton Global Investment Trust (Exact name of registrant as specified in charter) 500 East Broward Blvd., Suite 2100, Fort Lauderdale, FL 33394-3091 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 03/31 Date of reporting period: 12/31/10 Item 1. Schedule of Investments. Templeton Global Investment Trust Statement of Investments, December 31, 2010 (unaudited) (continued) ABBREVIATIONS Selected Portfolio ADR - American Depository Receipt GDR - Global Depository Receipt Templeton Global Investment Trust Statement of Investments, December 31, 2010 (unaudited) (continued) Quarterly Statement of Investments See Notes to Statements of Investments. Quarterly Statement of Investments See Notes to Statements of Investments. Templeton Global Investment Trust Statement of Investments, December 31, 2010 (unaudited) (continued) Quarterly Statement of Investments See Notes to Statements of Investments. Quarterly Statement of Investments See Notes to Statements of Investments. * The principal amount is stated in U.S. dollars unless otherwise indicated.  Rounds to less than 0.1% of net assets. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2010, the aggregate value of these securities was $95,872,534, representing 9.07% of net assets. b Non-income producing. c Security has been deemed illiquid because it may not be able to be sold within seven days. At December 31, 2010, the aggregate value of these securities was $375,935, representing 0.04% of net assets. d At December 31, 2010, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. e See Note 5 regarding restricted securities. f See Note 7 regarding investment in FT Holdings Corporation IV. g Income may be received in additional securities and/or cash. h Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2010, the aggregate value of these securities was $8,087,010, representing 0.77% of net assets. i The coupon rate shown represents the rate at period end. j Perpetual security with no stated maturity date. k Income may be reflected in the redemption value or received in additional securities and/or cash. l Defaulted security or security for which income has been deemed uncollectible. m A portion or all of the security purchased on a delayed delivery basis. n The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. o Principal amount is stated in 1,000 Brazilian Real Units. p Redemption price at maturity is adjusted for inflation. q Principal amount is stated in 100 Mexican Peso Units. r A supranational organization is an entity formed by two or more central governments through international treaties. s The security is traded on a discount basis with no stated coupon rate. t The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. At December 31, 2010, the Fund had the following forward exchange contracts outstanding. See Note 3. Templeton Global Investment Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Templeton Global Investment Trust (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company, consisting of five funds (Funds). Effective November 1, 2010, the Trust began offering shares of the Templeton Asian Growth Fund. 2. FINANCIAL INSTRUMENT VALUATION The Funds value their investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trust
